TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-05-00081-CR




                                      Tettus Davis, Appellant


                                                  v.


                                   The State of Texas, Appellee




 FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT
        NO. 04-122-K368, HONORABLE BURT CARNES, JUDGE PRESIDING



                             MEMORANDUM OPINION


               On November 18, 2005, this appeal was abated for a hearing in the district court to

determine whether appellant’s retained counsel has abandoned the appeal. See Tex. R. App. P.

38.8(b)(2). On the same date, counsel filed a motion to withdraw stating that he has not been paid.

The rule 38.8 hearing was set for December 2. Neither appellant nor counsel was present. The court

made no findings.

               The motion to withdraw filed by Mr. Scott L. Steele is granted. The appeal is again

abated, and the trial court is instructed to immediately appoint counsel who will effectively represent

appellant on appeal. The appointment order shall be forwarded to this Court in a supplemental
record no later than December 23, 2005. The time for filing appellant’s brief is extended to January

20, 2006.




                                              __________________________________________

                                              Bea Ann Smith, Justice

Before Justices B. A. Smith, Patterson and Puryear

Filed: December 9, 2005

Do Not Publish




                                                 2